Citation Nr: 9926070	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  97-23 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a low back disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1980 to March 
1983.  

This matter arises from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (BVA or Board) for 
resolution.  


FINDING OF FACT

There is no competent medical evidence of a nexus between any 
current low back disorder and service.  


CONCLUSION OF LAW

The claim for service connection for a low back disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  However, the threshold question that must be 
answered in this case is whether the veteran has presented a 
well-grounded claim for service connection.  A well grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  In this regard, the 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet.App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  If the evidence 
presented by the veteran fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  Boeck v. Brown, 6 Vet.App. 14, 17 
(1993).

To establish that a claim for service connection is well 
grounded, the claimant must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown through the medical evidence.  See Epps, supra.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
the service incurrence.  See Caluza v. Brown, 6 Vet. App. 
489, 507 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Alternatively, a claim may be well grounded based on the 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1998).  
See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

The veteran currently maintains that he incurred a low back 
disorder in service.  His service medical records show that 
he was first seen in November 1981 and January 1982 for low 
back pain with spasm on the left side.  The veteran indicated 
that he had injured his back approximately one year 
previously, and that that he experienced pain down his back 
into his legs.  He had tenderness at L5-S1, and was diagnosed 
with low back strain with aggravation due to overuse.  In 
August 1982 the veteran indicated that he experienced pain 
after heavy lifting.  He was diagnosed with muscle strain of 
the lumbar spine.  A treatment record dated in January 1983 
shows that the veteran complained of low back pain, but he 
was not shown to have any muscle spasm or other 
abnormalities.  His only objective symptomatology was shown 
to be tenderness in the lumbar area.  

In support of his claim, contemporaneous VA clinical 
treatment records dating from November 1996 through November 
1997 have been obtained.  These records show that the veteran 
complained of having experienced low back pain since his 
active service.  An MRI examination report dated in November 
1996 shows that the veteran had a bilateral non-specific 
sacroiliac sclerosis.  However, aside from noting the 
veteran's complaints of low back pain and his self-reported 
history, these records fail to contain any medical opinion 
with respect to the etiology of the veteran's low back pain 
symptomatology, and do not otherwise indicate that any 
diagnosed low back disorder was related to his active 
service.  

The Board has evaluated the objective medical evidence, and 
concludes that the veteran has not submitted evidence of a 
well-grounded claim for service connection for a low back 
disorder.  The Board recognizes that the veteran was 
diagnosed with low back strain in service, and that he 
received intermittent treatment for low back pain during the 
course of his active service.  In addition, the Board 
recognizes that the veteran has been diagnosed with bilateral 
non-specific sacroiliac sclerosis.  However, there is no 
medical opinion of record indicating that a currently 
diagnosed low back disorder is related to the low back strain 
with which he was diagnosed in service.  

The medical treatment records submitted in support of his 
claim only show the existence of a present disability with 
respect to the veteran's low back.  Moreover, the veteran has 
not presented any medical evidence showing continuity of 
symptomatology since his discharge from service, which, if 
present, could also serve to well-ground his claim for 
service connection.  See Savage, supra.  As there is no 
medical opinion of record establishing a nexus or link 
between the veteran's current symptomatology with respect to 
his low back and the diagnosed low back strain in service, 
his claim is not well grounded and must be denied on that 
basis.  

In addition, lay statements by the veteran that his currently 
diagnosed low back disorder was incurred in service do not 
constitute medical evidence.  As a lay person, lacking in 
medical training and expertise, the veteran is not competent 
to address an issue requiring an expert medical opinion, to 
include medical diagnoses and opinions as to medical 
etiology.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  As 
noted above, the Board acknowledges that the veteran 
currently has a low back disorder.  However, absent a medical 
opinion, supported by a rationale based upon the available 
evidence, that his current low back disability was incurred 
in service, the Board finds no basis upon which to find his 
claim well grounded.  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection for a low back disorder.  The Board has not been 
made aware of any additional evidence which is available 
which could serve to well ground the veteran's claim for 
service connection.  As the duty to assist is not triggered 
here by a well-grounded claim, the Board finds that the VA 
has no obligation to further develop the veteran's claim.  
See 38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps, supra; Grivois v. Brown, 6 
Vet. App. 136 (1994).  The Board also views its discussion as 
sufficient to inform the veteran of the evidence necessary to 
complete a well-grounded claim for service connection for a 
low back disorder.  See Robinette, 8 Vet. App. at 77-78.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a low back disorder is denied.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

